Citation Nr: 0910695	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve from 
August 1978 to August 1984, which included a period of active 
duty for training (ADT) from May 1979 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective May 2001.  The Veteran has 
appealed the disability rating assigned to his service-
connected PTSD disability.  

In his November 2007 substantive appeal, via VA Form 9, the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge.  However, the Veteran withdrew his request for a 
hearing by way of a written statement submitted in February 
2009.  The Board, then, finds that all due process has been 
satisfied with respect to the Veteran's right to a hearing.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to depression, 
occasional anxiety and paranoia, chronic sleep impairment, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective relationships.  He is 
able to maintain good personal hygiene, his communication is 
good, and he is fully oriented.  His memory is good.  The 
Veteran has described transient suicidal ideation with no 
current intent or plan.  He also experiences occasional 
auditory hallucinations and paranoid delusions.  There is no 
objective evidence of obsessional rituals, near-continuous 
panic or depression affecting his ability to function 
independently, impaired impulse control, or an inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Veteran is challenging the initial 
disability evaluation assigned following the grant of service 
connection.  In Dingess, supra, the Court of Appeals for 
Veterans Claims held that, in cases where service connection 
has been granted and an initial disability rating has been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  

The Board notes this appeal began as a claim to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  The Veteran's claim was reopened in 
January 2006.  Review of the evidence shows that, in August 
2002 and February 2006, the RO sent the Veteran letters that 
fully addressed all required notice elements for a new and 
material evidence and service connection claim, respectively.  
The letters informed the Veteran of what evidence was 
required to substantiate his claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from October 2006 to 
August 2008, as well as private medical records which show 
treatment for various disabilities since service.  The 
Veteran was also afforded a VA examination in March 2006.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes that the RO attempted to obtain 
the Veteran's records from the Social Security Administration 
(SSA); however, SSA responded that the Veteran's medical 
records are not on file.  See January 2007 SSA Response to 
Request for Records.  It is therefore the Board's conclusion 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the 

higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for PTSD was established in July 2006, and 
the RO assigned a 50 percent disability rating pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran 
has asserted that a disability rating higher than 50 percent 
is warranted for his service-connected disability.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411.  The Veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

Review of the pertinent evidence of record, including a March 
2006 VA examination and VA outpatient treatment records dated 
October 2006 to August 2008, reveals that the Veteran's 
service-connected PTSD is primarily manifested by depression, 
sleep disturbance, and disturbances in motivation and mood.  
At the March 2006 VA examination, the Veteran was 
appropriately dressed with no problem noted in maintaining 
his personal hygiene and activities of daily living.  His 
grooming was otherwise noted as neat and okay.  See VA 
outpatient treatment records dated October 2006 to August 
2008.  His speech was described as fluent at the March 2006 
VA examination, and is otherwise described as logical, 
coherent, and with normal rate and volume.  See VA outpatient 
treatment records dated October 2006 to August 2008.  He was 
able to maintain eye contact and appropriate behavior during 
the examination.  His memory was intact, and the examiner 
noted the Veteran did not have any problems with thought 
process or communication.  Indeed, the evidence shows the 
Veteran's thinking is good and goal-directed, with no 
evidence of cognitive deficits or memory impairment.  The 
March 2006 VA examiner noted he did not have any obsessive or 
ritualistic behaviors or any impulse control problems.  The 
Veteran's concentration is described as good and "okay".  
See VA outpatient treatment records dated October 2006 to 
August 2008.  

The Veteran denied having current delusions, hallucinations, 
or suicidal and homicidal ideas at the March 2006 VA 
examination.  However, the other evidence of record shows he 
occasionally complains of paranoid delusions, auditory 
hallucinations, and transient suicidal thoughts.  See VA 
outpatient treatment records dated October 2006 to August 
2008.  In this regard, the evidence shows the Veteran's 
increased symptoms, such as paranoia and depression, may be 
related to his noncompliance in taking medication.  See VA 
outpatient treatment records dated November 2006 and 
September 2007.  Nevertheless, the preponderance of the 
evidence shows a fluctuation in the frequency of the 
Veteran's complaints of auditory hallucinations, paranoid 
delusions, and suicidal thoughts.  There is no evidence of 
visual hallucinations or homicidal ideation.  

As noted, the Veteran's PTSD is manifested by depression, 
which fluctuates in severity.  His mood is variously 
described as somber, dysphoric, fairly stable, depressed, and 
anxious at time.  His affect is variously described as 
depressed, appropriate, and constricted.  See VA outpatient 
treatment records dated October 2006 to August 2008.  The 
Veteran has reported that he has low energy but is able to 
function.  He has also reported that he has difficulty 
motivating himself at times, and is uncomfortable in public.  
See VA outpatient treatment records dated August and 
September 2007.  Nevertheless, the Veteran attends the gym 
daily, goes to the movies, and goes out with his brother and 
a friend occasionally.  In fact, he reported that his self-
pity is helping with getting out of the house.  See February 
2008 VA outpatient treatment record.  The evidence shows the 
Veteran has a large supportive family with whom he has 
frequent contacts.  The evidence also shows the Veteran 
collects records and recently signed up for a yoga class.  
See June 2008 VA outpatient treatment record.  The Veteran 
has also reported that he gets along with the other tenants 
in his apartment building.  See February 2008 VA outpatient 
treatment record.  

The Veteran recently submitted a written statement indicating 
that he was no longer working part time as a security guard.  
He stated he lost the job because he became dysfunctional.  
See October 2008 written statement.  Nevertheless, the 
evidence shows that, when he was working, he reported that he 
received good evaluations, including bonuses, and that he got 
along well with his co-workers.  The evidence shows he 
initially reported increased depression and anxiety when he 
got the job, but was able to adjust.  The Veteran even 
received additional work days, which he reported made him 
anxious and tense, but he reported that he continued 
receiving good evaluations at work.  See July 2007 VA 
outpatient treatment record.  

Based on the foregoing, the Board finds that the Veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 50 percent evaluation, as he clearly 
demonstrates difficulty in establishing and maintaining 
relationships, as opposed to an inability to do so.  With 
respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, 
review of the record reveals the Veteran reported having 
transient suicidal thoughts, without plan or intent.  
However, he has never been shown to have obsessional rituals, 
unusual patterns of speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  In this context, the preponderance of the evidence 
shows the Veteran has not exhibited obsessional rituals or 
psychomotor disturbances.  In addition, the evidence 
consistently shows his speech is normal, he is oriented in 
all spheres, and he is able to maintain personal hygiene.  As 
noted, the evidence shows the Veteran experiences chronic 
depression, which fluctuates between mild and severe, as well 
as disturbances in motivation and mood.  However, there is no 
evidence showing his depression or other symptoms, affects 
his ability to function independently.  In fact, the Veteran 
reported that, while he experiences low energy occasionally, 
he is able to function.  

As to the Veteran's ability to establish and maintain 
effective relationships, review of the evidence reveals the 
Veteran has a social impairment, as he has reported feeling 
uncomfortable in public, with increased paranoia in the gym.  
However, the evidence also shows the Veteran has a good 
relationship with his family, he has a few friends, and he 
participates in leisure activities, including the gym, 
movies, and yoga classes.  With respect to his job, he 
initially reported increased problems with depression and 
anxiety, but he adjusted to the job, received good 
evaluations, and reported getting along well with his co-
workers.  The Board notes the Veteran has reported he is not 
currently working, due to being "dysfunctional."  There is 
no evidence from the Veteran's employer which shows the 
reason why the Veteran is no longer employed.  

Regardless, the preponderance of the evidence shows the 
Veteran's service-connected PTSD more nearly approximates the 
level of disability contemplated by the 50 percent disability 
rating.  The evidence shows the Veteran has impaired social 
interaction; however, he has maintained good relationships 
with his family members, co-workers, and a few friends.  In 
addition, although the Veteran suffers from depression and 
occasional anxiety, paranoia, and hallucinations, he is able 
to function independently, appropriately, and effectively.  
In sum, while the evidence shows he has deficiencies in mood, 
the preponderance of the evidence shows he has an 
occupational and social impairment with reduced reliability 
and productivity due to depressed mood, anxiety, paranoia, 
chronic sleep impairment, disturbances in motivation and 
mood, and difficulty establishing and maintaining effective 
relationships.  In this context, the Board notes that, while 
the Veteran reported he is not currently working, the 
evidence shows he maintained a job for at least one year, for 
which he received good evaluations, and he had good 
relationships with his co-workers.  As a result, the Board 
finds that his service-connected PTSD is manifested by a 
moderate occupational and social impairment, and warrants no 
more than a 50 percent disability evaluation under DC 9411.  


The Board does note the Veteran has been consistently 
assigned a GAF score of 50, with one score of 48 assigned in 
November 2006, denoting serious symptoms or any serious 
impairment in social or occupational functioning.  The Board 
again notes that the evidence shows he has social and 
occupational impairment.  However, in making the above 
determination, the Board finds it probative that the Veteran 
has not demonstrated the majority of the symptoms listed in 
the rating criteria for a 70 percent evaluation under DC 
9411, or the majority of the symptoms listed in the GAF scale 
for serious symptoms (severe obsessional rituals, frequent 
shoplifting, and no friends).  The Board is aware that the 
symptoms listed under the 70 percent evaluation and in the 
GAF scale are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds that the record does not 
show the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation.  
As noted, despite his social impairment, he is able to 
maintain relationships with family, friends, and co-workers, 
does not have any cognitive deficiencies, and does not 
exhibit any symptoms, including depression, severe enough to 
affect his ability to function independently, appropriately, 
or effectively.

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the Veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned.  

The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, it finds that, at no time 
since the filing of the Veteran's claim for service 
connection, in July 2001, has his PTSD disability been more 
disabling than as currently rated under this decision.

Finally, the Board has considered whether the veteran's 
service-connected PTSD warrants an increased rating on an 
extra-schedular basis.  The governing criteria for the award 
of an extra-schedular rating is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1).

In this case, frequent hospitalization has not been shown.  
Moreover, although the Veteran has indicated that he is not 
currently employed, there is no evidence or allegation that 
his service-connected disability cause the loss of his job.  
As discussed in detail above, his job performance has been 
shown to be successful when he was working.  Thus, the 
evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an evaluation 
in excess of 50 percent for PTSD, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, supra.  




ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


